Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, and 6, each recite “the connection aid”.  It is unclear if the recitation of “the connection aid” is referencing the “mechanical connection aid” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 3,796,506) in view of Tran-Ngoc (US 2005/0225418).
Regarding claims 1, 2, and 3, Buck discloses a magnetic base 10 for an electric machine tool (See Figure 1), in particular for a magnetic core drilling machine (See Figure 1), the magnetic base comprising: a body 22 that is accommodated in a receiving space 21 (Note: threaded pin 22 is received with the threaded central hole 21); and at least one first magnet coil 27 constituting an electromagnet, a coil winding of the at least one first magnet coil 27 being wound on a bobbin 28 and a magnetic force of which is switchable between a maximum resultant holding force and a minimum resultant holding force (Col.2, Lines 60-65) (Col. 1, Lines 33-40), wherein the body 10 has a first side adapted to be coupled to the electric machine tool (See Figure 6) and has an opposite second side adapted to be placed on a workpiece that is to be processed (See Figures 1 and 6) (Note: the magnetic base 10 is attached to a workpiece during operation).  Buck further discloses wherein the coil is connected to connections 26 to form an electrical connection (Col. 2, Lines 55-65).  Buck does not disclose wherein the coil winding of the magnet coil has two end sections that are each connected to a connecting cable that serves to make electrical contact between the magnetic coil and the electric machine tool and wherein end sections of the coil winding are each connected to the connecting cables by a mechanical connection aid.  Tran-Ngoc discloses an electromagnetic coil assembly (See Figure 1) wherein a winding 18 of the magnetic coil is wound around a bobbin 16.  The coil winding 18 has two end sections 36,38 (See Figure 2a) that are each connected to a connecting cable 41,42 in order make an electrical connection between the magnetic coil and an electrical power source [0024].  End sections of the coil winding are each connected to the connecting cables by a connection aid in the form of a crimp connection 48,50 [0031] (See Figure 4). The connecting cable 41,42 and the end section of the coil winding 36,38 having a common insertion direction in the crimp connection [0031 (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Buck, in view of Tran-Ngoc, such that the coil winding of the magnet coil has two end sections that are each connected to a connecting cable that serves to make electrical contact between the magnetic coil and the electric machine tool and wherein end sections of the coil winding are each connected to the connecting cables by a mechanical connection aid since such a modification would be a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claims 4, 5, and 6, Buck, as modified, discloses the magnetic base of claim 1 as set forth above.  Buck does not disclose a receptacle for the connection aid associated with the bobbin.  Tran-Ngoc further discloses a receptacle 21 for a connection aid 48,50 associated with the bobbin 16 [0034] (See Figure 4).  The receptacle includes two receiving compartments 60,62 that are electrically insulated from one another [0037] (See Figure 3).  A length of the connection aid 48,50 is less than an insertion depth of the receptacle (See Figure 4).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Buck, in view of Tran-Ngoc, such that a receptacle for the connection aid is associated with the bobbin as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 7, Buck, as modified, discloses the magnetic base of claim 4 as set forth above.  Buck, as modified, does not disclose wherein the receptacle extends toward the first side of the body.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination of buck and Tran-Ngoc, such that the receptacle extends toward the first side of the body since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 8 and 9, Buck, as modified, discloses the magnetic base of claim 4 as set forth above.  Buck does not disclose wherein a wire guide is formed on the outside of the receptacle.  Tran-Ngoc further discloses wherein a wire guide 76,70,72,74,76,78 is formed on the outside of the receptacle 21 (See Figure 3), wherein the wire guide includes a first guide section with extends over a side face of the receptacle (Note: troughs 60,70 and a second guide section 72,74,78,76, which is formed on an end face of the receptacle (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Buck, in view of Tran-Ngoc, such that a wire guide is formed on the outside of the receptacle as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 10, Buck discloses wherein the bobbin 28 has a first side plate (Note: the top radially extending portion of the bobbin), which faces a first side of the body (See Figure 6), and a second side plate (Note: the bottom radially extending portion of the bobbin), which faces a second side of the body (See Figure 6), wherein the first side plate and the second side plate are connected to one another by a cylindrical section on which the coil winding of the magnet coil 27 is wound (See Figure 6).  
Regarding claim 11, Buck, as modified, discloses the magnetic base of claim 10 as set forth above.  Buck does not disclose wherein the receptacle is associated with the first side plate, which is arranged next to the first side of the body.  Tran-Ngoc discloses a receptacle 21 associated with a first side plate 24 (See Figure 1).  It would have been obvious to a person of ordinary skill in the art the time the invention was made to modify Buck, in view of Tran-Ngoc, such that the receptacle is associated with the first side plate since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Buck, as modified, discloses the magnetic base of claim 1 as set forth above.  Buck does not disclose wherein the bobbin is made of an electrically insulated material.  Tran-Ngoc discloses a bobbin made of an electrically insulating material [0005].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Buck, in view of Tran-Ngoc, such that the bobbin is made of electrically insulating material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 16, Buck discloses an electric machine tool comprising a magnetic base according to claim 1 (See Figure 1).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 3,796,506) in view of Tran-Ngoc (US 2005/0225418) further in view of DE-102016221677-A1, hereinafter DE’677.
Regarding claim 13, Buck, as modified, discloses the magnetic base of claim 10 as set forth above.  Buck does not disclose a plurality of notches formed on the edge of the first side plate.  DE’677 discloses several notches 12c formed on a side wall of bobbin (See Figure 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination of Buck and Tran-Ngoc such that a plurality of notches are formed on the edge of the first side plate as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 14, Buck, as modified, discloses the magnetic base of claim 13 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the combination of Buck, Tran-Ngoc, and DE’677 such that exactly three notches are formed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck (US 3,796,506) in view of Tran-Ngoc (US 2005/0225418) further in view of Elliott (US 2018/0053595).
Regarding claim 15, Buck, as modified, discloses the magnetic base of claim 1 as set forth above.  Buck does not disclose wherein the magnet coils in the receiving 11Attorney Docket No. 1125/0149PUS1 space are encapsulated by an electrically insulating potting compound.  Elliott discloses an electromagnetic coil including a coiled conductor wrapped around a bobbin wherein a potting compound is applied to the coiled conductor (See Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Buck, in view of Elliott, such that the magnet coils are encapsulated by an potting compound in order to provide the coils with an insulating coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722